Case 1:18-cv-00479-WES-PAS Document 38 Filed 04/29/20 Page 1 of 6 PageID #: 444




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 MARICELYS S.,                                                   :
           Plaintiff,                                            :
                                                                 :
                    v.                                           :        C.A. No. 18-479WES
                                                                 :
 ANDREW M. SAUL,                                                 :
 COMMISSIONER OF SOCIAL SECURITY,                                :
           Defendant.                                            :

                                      MEMORANDUM AND ORDER

 PATRICIA A. SULLIVAN, United States Magistrate Judge.

          After the Court adopted my report and recommendation finding that the decision of the

 administrative law judge (“ALJ”) lacked the support of substantial evidence and that this matter

 should be remanded for further proceedings, but rejecting the argument that the Court make a

 judicial award of benefits, Maricelys S. v. Saul, C.A. No. 18-479WES, 2019 WL 2950129, at *1

 (D.R.I. July 9, 2019), adopted by Text Order of Nov. 7, 2019, Plaintiff Maricelys S. moved for

 attorney’s fees under the Equal Access to Justice Act (“EAJA”). ECF No. 31. As the prevailing

 party, she seeks a total of $22,448.921 for 108.83 hours of work on her largely successful appeal

 of the ALJ’s adverse decision, as well as $1,838.47 for 8.9 hours of work on the reply to the

 Commissioner’s EAJA opposition. In all, she asks for an EAJA fee totaling $24,287.39. The

 Commissioner objected to the motion, claiming that he was “substantially justified” in defending

 the case and, alternatively, urging the Court to reduce the fee because the hourly rate and the

 hours sought are not appropriate. After a hearing was conducted by the District Judge on March

 4, 2020, the motion was referred to me for determination. 28 U.S.C. § 636(b)(1)(A).


 1
   Plaintiff’s briefs omit the total dollar amount requested; instead, she supplied appropriately detailed time records
 and the suggested hourly rates to be applied to the time. The dollar amount for work on the merits of the case in the
 text is drawn from the Commissioner’s memorandum, confirmed by the Court’s calculation. The dollar amount for
 work on the EAJA reply is based on the Court’s calculation. The total is the sum of the two.
Case 1:18-cv-00479-WES-PAS Document 38 Filed 04/29/20 Page 2 of 6 PageID #: 445




          EAJA provides that “the government shall pay the attorneys’ fees of parties that prevail

 against it in civil litigation, if the court finds that the government’s position was not

 ‘substantially justified.’” McDonald v. Sec’y of Health & Human Servs., 884 F.2d 1468, 1472

 (1st Cir. 1989); Jessica M. v. Berryhill, C.A. No. 17-464JJM, 2019 WL 399153, at *1 (D.R.I.

 Jan. 31, 2019). An action is “substantially justified” if “it has a reasonable basis in law and

 fact”; that is, to avoid a fee award, the government’s conduct must be “justified to a degree that

 could satisfy a reasonable person,” having a “reasonable basis both in law and in fact for its

 position.” Aronov v. Napolitano, 562 F.3d 84, 94 (1st Cir. 2009) (citations omitted). The

 Commissioner bears the burden of establishing substantial justification, both as to the

 government agency’s “litigating position” as well as to the underling agency action. McDonald,

 884 F.2d at 1475-76 (citing United States v. Yoffe, 775 F.2d 447, 450 (1st Cir. 1985)). Even if

 the court’s determination was a “close call” or judicial minds could differ over the correct

 outcome, that is not enough to sustain the government’s burden, although these certainly should

 be considered. See Diggett v. Berryhill, 292 F. Supp. 3d 581, 583-84 (D.R.I. 2017). The Court

 must make an independent judgment as to whether an award is warranted. The answer is not

 “wedded to the underlying judgment on the merits,” Fed. Election Comm’n v. Rose, 806 F.2d

 1081, 1087 (D.C. Cir. 1986), “[t]hough both roads may in a given instance lead to Rome, that

 will not always be the case.” Sierra Club v. Sec’y of the Army, 820 F.2d 513, 517 (1st Cir.

 1987).

          Mindful of this decisional framework, the Court has reexamined the Commissioner’s

 conduct in this case and focused on several troubling actions, each of which undermines the

 Commissioner’s ability to demonstrate that its approach to the case, either in the agency or

 before this Court, was “substantially justified.” First is the ALJ’s pivotal legal error, vigorously



                                                    2
Case 1:18-cv-00479-WES-PAS Document 38 Filed 04/29/20 Page 3 of 6 PageID #: 446




 defended by the Commissioner, in laying out the clear and convincing standard as the claimant’s

 burden, without adjusting to the correct standard for evaluating the claim pursuant to 42 U.S.C. §

 416(h)(3). Maricelys S., 2019 WL 2950129, at *5 (“The decision places great emphasis on the

 clear and convincing standard, but never mentions the preponderance standard.”). Second,

 teetering on a serious due process deprivation, the ALJ failed to ensure that the administrative

 record was fully and fairly developed, particularly in relying on the S. Roy report as substantial

 evidence despite no consideration of what weight to afford it and despite the lack of evidence to

 use in assessing its probative value. Id. (“[T]he ALJ failed to consider S. Roy’s competence for

 forming an opinion . . . , none of the underlying evidence on which S. Roy relied was available

 for the ALJ’s review and some of the pivotal evidence was unavailable to Plaintiff.”). Yet the

 Commissioner doubled down, defending this approach to the evidence that was the linchpin of

 the denial of benefits. And, third, the ALJ rejected the outcome-determinative testimony of

 Plaintiff and affidavit of Decedent’s mother without making any adverse credibility findings;

 without any justification in law or in fact, the Commissioner defended this deficiency in the

 ALJ’s decision. And while not pivotal to this analysis, as the judicial officer responsible for

 analyzing the issues presented in this case, I find that it is not one where the Court’s decision to

 remand for further proceedings was a “close call.”

        Based on the foregoing, as to the issues on which Plaintiff is the prevailing party, the

 Court finds that the Commissioner has failed to meet his burden of proving that either the

 government’s litigating position or the underlying agency action were “justified to a degree that

 could satisfy a reasonable person.” Sinclair v. Berryhill, 284 F. Supp. 3d 111, 114 (D. Mass.

 2018). Accordingly, the Court will award EAJA fees to Plaintiff.




                                                   3
Case 1:18-cv-00479-WES-PAS Document 38 Filed 04/29/20 Page 4 of 6 PageID #: 447




        The Court’s next task is to figure out what the fee should be. Focusing first on the hourly

 rate, the Commissioner argues that the Court should cap the EAJA fees at $125 per hour without

 any cost of living adjustment. 28 U.S.C. § 2412(d)(2)(A). This proposition has been rejected in

 this District when, as here, “the work done by counsel was appropriate, thorough, and of

 exceptional quality.” Diggett, 292 F. Supp. 3d at 584 (“rate, to include a cost of living

 adjustment, . . . more than reasonable”; adopting EAJA adjusted rates for work performed in

 2016 of $192.68 and in 2017 of $195.95). Further, where, as here, the Commissioner has not

 presented any alternative method of calculating the cost of living adjustment, the First Circuit

 has endorsed reliance on the Consumer Price Index (“CPI”) data compiled by the U.S. Bureau of

 Labor Statistics, which Plaintiff has presented. Castaneda-Castillo v. Holder, 723 F.3d 48, 76

 (1st Cir. 2013). Based on this data, the rates applicable for this case are $201.59 for work

 performed in 2018 and $206.57 for work performed in 2019.

        Second, the Court must consider the Commissioner’s arguments that the amount of work

 performed is excessive. Citing Saeed v. Comm’r of Soc. Sec., Civil Action No. 16-cv-11928-

 ADB, 2018 WL 5555064, at *2 (D. Mass. Oct. 28, 2018), he contends that Plaintiff’s total of

 108.83 hours deviates markedly from an accepted norm of thirty hours and an average award (in

 2019) of $4,500. See ECF No. 33 at 7, 9. And, examined in light of what actually happened in

 this case, he contends that the hours are excessive and unjustified.

        I decline to place much weight on what is the average or norm – “[t]he relevant question .

 . . is not what is required in most social security cases, but what did this case require.” August v.

 Astrue, C.A. No. 10-386JJM, ECF No. 16 at 7 (D.R.I. Mar. 21, 2012) (citation omitted); see

 Jessica M., 2019 WL 399153, at *2 n.3 (“The Commissioner cites authority standing for the

 proposition that twenty to forty hours is a recognized norm. . . . No such standard has been



                                                   4
Case 1:18-cv-00479-WES-PAS Document 38 Filed 04/29/20 Page 5 of 6 PageID #: 448




 judicially adopted in this District.”). The standard that the Court must apply is what is

 “reasonable,” while recognizing that a claimant’s counsel in an ordinary case may not be

 reimbursed for a number of hours that is significantly above the norm. Jessica M., 2019 WL

 399153, at *2.

          Several aspects of this case remove it from the run-of-the-mill and amply justify an EAJA

 fee that exceeds the norm or average. First, as the Commissioner concedes,2 the legal issues

 presented were unique and difficult. The parties were able to find only a handful of cases

 dealing with the general subject matter and none providing direct guidance; this resulted in the

 need for significant work on the law, including to brief a newly raised (by the Court) set of legal

 issues. Second, contrary to the Commissioner’s usual practice of assembling a pristinely

 organized and complete record, the record in this case can fairly be described as an utter mess,

 including that significant documents turned out to be missing, lost or unavailable. This serious

 problem affected the core of the matters in issue and resulted in substantial work for Plaintiff’s

 counsel, including the need to develop a stipulation to address the insufficiency of the hearing

 transcript and to give significant attention to organizing and presenting the critical factual

 arguments. In light of these complexities, the Court is satisfied that Plaintiff’s fees are

 reasonable, with one exception. Plaintiff has sought fees for nine and a half hours spent

 preparing her unsuccessful objection to my rejection of her argument that benefits should be

 awarded; because she did not prevail on this issue and it is readily carved out from the work that

 was successful, I have reduced the total award by $1,962.41. Chretien v. Colvin, Civil No. 2:12–

 cv–00212–NT, 2013 WL 5503674, at *1 (D. Me. Oct. 1, 2013) (“EAJA fee awards are not



 2
  In support of his argument that his legal positions were substantially justified, the Commissioner points out,
 correctly, the dearth of controlling cases to guide the parties or the Court because of the unique nature of the issues
 posed. ECF No. 33 at 6.

                                                            5
Case 1:18-cv-00479-WES-PAS Document 38 Filed 04/29/20 Page 6 of 6 PageID #: 449




 available for work on unsuccessful claims that are not related to the claim or claims upon which

 the party was successful”).

        Based on the foregoing, the Court GRANTS Plaintiff’s Motion (ECF No. 31) for

 Attorney’s Fees and awards an EAJA fee of $22,324.98.


 /s/ Patricia A. Sullivan
 PATRICIA A. SULLIVAN
 United States Magistrate Judge
 April 29, 2020




                                                 6
